Citation Nr: 0530571	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection a heart disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from January 1968 to April 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in pertinent part denied the veteran's claim of 
entitlement to service connection for a heart disorder.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case (SOC).  In May 1998 the 
veteran perfected his appeal, and the issues were 
subsequently certified to the Board.

In September 2003, the Board remanded the claim for 
additional evidentiary development, to include scheduling the 
veteran for a VA examination.  Subsequently, as will be 
further explained herein, the veteran has elected to withdraw 
his appeal as to the claim of entitlement to service 
connection for a heart disorder.

FINDINGS OF FACT

1.  In a May 1997 determination, the RO denied the veteran's 
service connection claim for a heart disorder.

2.  In October 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his current claim on 
appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the claim of entitlement to service connection for a heart 
disorder, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has indicated his desire to 
withdraw the present appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In a determination dated May 1997, the RO denied the 
veteran's service connection claim for a heart disorder.  The 
veteran perfected his appeal as to this claim.  Ultimately it 
reached the Board, and was remanded for additional 
evidentiary development in September 2003.  The record 
reflects that a VA examination was scheduled for late October 
2004, for which the veteran failed to report.  In 
correspondence from the RO to the veteran dated in January 
2005, the RO indicated that they were aware that the veteran 
had not reported for the scheduled VA examination, and 
advised him that they would reschedule it if he notified the 
RO in writing within 60 days of the date of the letter.  No 
response was received from the veteran.  In a Supplemental 
Statement of the Case (SSOC) issued in July 2005, the claim 
was recently denied by the RO.

In October 2005, the Board received a telefaxed copy of a VA 
Form 21-4138, Statement in Support of Claim, signed by the 
veteran in late August 2005.  Therein, he made reference to 
the July 2005 SSOC, and requested that the current appeal of 
his service-connected heart disorder be stopped, and 
indicated that he accepted the decision.  

The appellant's statement, received at the Board in October 
2005, constitutes a written withdrawal of the substantive 
appeal with regard to the claim of entitlement to service 
connection for a heart disorder.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to service 
connection for a heart disorder is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


